If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 14, 2019
               Plaintiff-Appellee,

v                                                                    No. 340030
                                                                     Wayne Circuit Court
MICHEAL II MCCLURE,                                                  LC No. 17-002030-01-FC

               Defendant-Appellant.


Before: MURRAY, C.J., and STEPHENS and RIORDAN, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions for two counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b(1)(a) (sexual penetration of person under 13
years of age, defendant 17 years of age or older), and one count of second-degree criminal sexual
conduct (CSC-II), MCL 750.520c(1)(a) (sexual contact with person under 13 years of age,
defendant 17 years of age or older). Defendant was sentenced to 25 to 50 years’ imprisonment
for each of his CSC-I convictions and 7 to 15 years’ imprisonment for his CSC-II conviction.
We affirm.

                           I. GREAT WEIGHT OF THE EVIDENCE

         In reviewing whether a verdict is against the great weight of the evidence, this Court must
determine “whether the evidence preponderates so heavily against the verdict that it would be a
miscarriage of justice to allow the verdict to stand.” People v McCray, 245 Mich. App. 631, 637;
630 NW2d 633 (2001). When a challenge to the great weight of the evidence follows a bench
trial, this Court examines the trial court’s findings for clear error. MCR 2.613(C); Ambs v
Kalamazoo Co Rd Comm, 255 Mich. App. 637, 651-652; 662 NW2d 424 (2003). A factual
finding is clearly erroneous if the appellate court is “left with a definite and firm conviction that
the trial court made a mistake.” People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676
(2011). However, this Court gives special deference to the trial court’s findings when those
findings are based on witness credibility. MCR 2.613(C); People v Sherman-Huffman, 241 Mich
App 264, 267; 615 NW2d 776 (2000), aff’d 466 Mich. 39 (2002).
        A verdict generally may be overturned as against the great weight of the evidence when it
is not reasonably supported by the evidence admitted at trial and the verdict was “more likely the
result of causes outside the record, such as passion, prejudice, sympathy, or some other
extraneous influence.” People v Lacalamita, 286 Mich. App. 467, 469; 780 NW2d 311 (2009).
Conflicting testimony and questions involving witness credibility are not sufficient grounds for
vacating a conviction. Id. at 469-470, citing People v Lemmon, 456 Mich. 625, 647; 576 NW2d
129 (1998).

         A defendant is guilty of CSC-I if he or she sexually penetrates a victim under 13 years of
age. MCL 750.520b(1)(a). Sexual penetration includes “sexual intercourse, cunnilingus,
fellatio, anal intercourse, or any other intrusion, however slight, of any part of a person’s body or
of any object into the genital or anal openings of another person’s body . . . .” MCL 750.520a(r).

       Likewise, a defendant is guilty of CSC-II if he or she engages in sexual contact with a
victim under 13 years of age. MCL 750.520c(1)(a). Sexual contact includes “the intentional
touching of the victim’s or actor’s intimate parts . . . if that intentional touching can reasonably
be construed as being for the purpose of sexual arousal or gratification, [or] done for a sexual
purpose . . . .” MCL 750.520a(q). The genital area is an intimate part. MCL 750.520a(f).
When determining whether an intentional touching could be construed as having been done for a
sexual purpose, “the conduct should be ‘viewed objectively’ under a ‘reasonable person
standard.’ ” People v DeLeon, 317 Mich. App. 714, 719-720; 895 NW2d 577 (2016) (quotation
marks and citation omitted).

        When a child is a victim of sexual abuse, evidence of guilt is “typically hard to come by
because in most cases the only witness is the victim, whose testimony may not be available,
helpful, or deemed credible because of his or her age.” People v Watkins, 491 Mich. 450, 475;
818 NW2d 296 (2012). For that reason, “[t]he victim’s testimony alone can provide sufficient
evidence to support a conviction.” DeLeon, 317 Mich. App. at 719. The prosecution need not
corroborate the victim’s testimony in cases arising under MCL 750.520b or MCL 750.520c.
MCL 750.520h.

         The victim’s testimony established all the requisite elements to convict defendant of both
CSC-I and CSC-II. First, the victim testified that she was born in 2008, thus, making her eight
years old at the time of the assault. The victim testified that defendant first penetrated her when
defendant put his finger inside of her genital area. The victim then testified that defendant
engaged in sexual contact with her when defendant put his penis in her hand. Finally, the victim
testified that defendant penetrated her when defendant put his penis in her mouth.

         Although defendant contends that his convictions are against the great weight of the
evidence because the victim’s testimony was not credible, that contention is unfounded. First,
defendant’s contention relies on the potential testimony of the victim’s aunt, which is evidence
that is not contained in the record. This Court does not consider evidence that is not contained in
the original record. MCR 7.210(A)(1); People v Gingrich, 307 Mich. App. 656, 659 n 1; 862
NW2d 432 (2014). Second, the trial court found that the victim was a credible witness,
notwithstanding the fact that the victim had practiced her testimony with her aunt and that her
aunt did not testify regarding her interaction with the victim. The trial court’s credibility
determination is entitled to special deference. Sherman-Huffman, 241 Mich. App. at 267. Third,

                                                -2-
the trial court’s determination that the victim was a credible witness was supported by 1) the
testimony of defendant’s wife that the victim went upstairs three times to see defendant, 2) the
testimony of the victim’s sister that she saw the victim go upstairs with defendant more than
once, and 3) defendant’s confession during the interview.

        The evidence supported defendant’s conviction and did not preponderate against the
verdict. The prosecution did not have to present evidence which corroborated the victim’s
testimony, but did so anyway. MCL 750.520h. Finally, defendant’s contention relies primarily
on potential conflicts with the victim’s testimony and questions involving the victim’s credibility
as a witness. Those are not sufficient grounds for vacating a conviction. Lemmon, 456 Mich. at
647; Lacalamita, 286 Mich. App. at 469-470. Therefore, defendant’s conviction was not against
the great weight of the evidence because the evidence did not preponderate so heavily against the
verdict as to create a miscarriage of justice.

                       II. INEFFECTIVE ASSISTANCE OF COUNSEL

        A defendant preserves the issue of ineffective assistance of counsel by moving in the trial
court for a new trial or by requesting an evidentiary hearing on the issue pursuant to People v
Ginther, 390 Mich. 436, 443-444; 212 NW2d 922 (1973). People v Foster, 319 Mich. App. 365,
390; 901 NW2d 127 (2017). Defendant neither moved for a new trial nor requested a Ginther
hearing before the trial court. Therefore, this issue is unpreserved.

         “The determination whether a defendant has been deprived of the effective assistance of
counsel presents a mixed question of fact and constitutional law.” People v Lockett, 295 Mich
App 165, 186; 814 NW2d 295 (2012). While an appellate court reviews the trial court’s
constitutional determinations de novo, the court’s factual determinations are reviewed for clear
error. Id. A factual determination is clearly erroneous if the appellate court is “left with a
definite and firm conviction that the trial court made a mistake.” Armstrong, 490 Mich. at 289.
If the issue is unpreserved and no Ginther hearing is held, “review is limited to errors apparent
on the record.” People v Jordan, 275 Mich. App. 659, 667; 739 NW2d 706 (2007).

       “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Solmonson, 261 Mich. App. 657, 663; 683 NW2d 761 (2004). To
support a conclusion that a defendant’s trial counsel was ineffective, a defendant must “show
that counsel’s performance fell below an objective standard of reasonableness, and that the
representation so prejudiced the defendant as to deprive him of a fair trial.” People v Pickens,
446 Mich. 298, 338; 521 NW2d 797 (1994); see also Strickland v Washington, 466 U.S. 668, 687;
104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984).

        “Decisions regarding what evidence to present and whether to call or question witnesses
are presumed to be matters of trial strategy, and this Court will not substitute its judgment for
that of counsel regarding matters of trial strategy.” People v Davis, 250 Mich. App. 357, 368; 649
NW2d 94 (2002). A particular trial strategy does not rise to the level of ineffective assistance of
counsel for the sole reason that it did not work. People v Matuszak, 263 Mich. App. 42, 61; 687
NW2d 342 (2004). A defendant must overcome “a strong presumption that the assistance of his
counsel was sound trial strategy[.]” Davis, 250 Mich. App. at 368 (quotation marks and citation
omitted).

                                                -3-
        The failure to call witnesses or present evidence “only constitutes ineffective assistance
of counsel if it deprives the defendant of a substantial defense.” People v Dixon, 263 Mich. App.
393, 398; 688 NW2d 308 (2004). “A substantial defense is one that might have made a
difference in the outcome of the trial.” People v Chapo, 283 Mich. App. 360, 371; 770 NW2d 68
(2009) (quotation marks and citation omitted).

        Defendant’s contentions do not overcome the strong presumption that his trial counsel’s
actions were sound trial strategy. Nothing exists on the existing record which shows that the
failure to call the victim’s aunt to testify was performance falling below an objective standard of
reasonableness. A number of legitimate reasons exist to explain why defendant’s trial counsel
declined to call the victim’s aunt as a witness. For example, the aunt’s testimony may have been
needlessly cumulative, or it may have served to enhance the victim’s credibility. Defendant’s
trial counsel may have been concerned that the testimony of the victim’s aunt would corroborate
the victim’s testimony and make it more likely that defendant would be convicted. Those
possibilities demonstrate that defendant has not overcome the presumption that his trial counsel’s
actions were sound trial strategy. Defendant’s contention that the testimony of the victim’s aunt
would have clarified the victim’s credibility is only speculation that is not supported by the
record. Defendant did not present any additional evidence to demonstrate that his trial counsel’s
failure to call the victim’s aunt to testify was anything other than presumptively sound trial
strategy.

        Additionally, nothing in the record shows that the testimony of the victim’s aunt would
have definitively changed the outcome of trial. The record merely establishes that the victim’s
aunt helped the victim to practice testifying for trial. While the victim did testify on cross-
examination that her aunt had told her that it was important for the victim to say that defendant
did “a certain thing,” the victim also testified that her aunt did not tell her what to say and that
her testimony accurately described what happened between her and defendant. The testimony
does not conflict. The trial court was aware of the aunt’s influence but still determined that the
victim was a credible witness. Thus, the victim’s testimony is not devoid of credibility merely
because of those statements, and defendant has not established, based on the trial court record,
that the testimony of the victim’s aunt would have deprived the victim’s testimony of all
credibility. Defendant was not prejudiced by the trial court’s determination of the victim’s
testimony because other witnesses corroborated the victim’s testimony. The record does not
establish that calling the victim’s aunt to testify would have provided defendant with a
substantial defense that would have changed the outcome of the trial. Therefore, defendant’s
trial counsel was not ineffective.

       Affirmed.



                                                             /s/ Christopher M. Murray
                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Michael J. Riordan




                                                -4-